Citation Nr: 1016386	
Decision Date: 05/03/10    Archive Date: 05/13/10	

DOCKET NO.  01-05 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a total compensation rating based on 
individual unemployability due to the severity of service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from December 1961 to December 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
VARO in Manila, the Philippines.

A review of the record reveals the Board remanded the case in 
July 2003 for further development.  In September 2004, the 
Board denied the Veteran entitlement to a disability rating 
in excess of 30 percent for his hypoplastic anemia (this is 
the Veteran's sole service-connected disability) and denied 
him a TDIU.  The Veteran appealed the denial action to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2006, the Court ordered that the September 2004 
Board decision be vacated.  The matter was then remanded to 
the Board for further proceedings consistent with the Court 
order.  Subsequent thereto, the case was remanded by the 
Board in June 2007 and again in May 2008.  

In May 2009, the Board determined that the Veteran's 
hypoplastic anemia had not required transfusions, and found 
there were no indications that he had had infections 
recurring at least every three months.  In addition, it was 
found that laboratory testing did not show hemoglobin levels 
of 7 grams\100 milliliters or less.  


FINDING OF FACT

The Veteran is not able to secure or follow any substantially 
gainful employment because of his service-connected 
hypoplastic anemia and its impact on critical organs such as 
the heart and lungs.  




CONCLUSION OF LAW

The criteria for entitlement to TDIU are reasonably met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.321, 3.340, 3.341, 3.400, 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.201, 3.156 (a), 
3.159 and 3.326 (a) (2009).  In this case, the Board is 
granting the benefit sought on appeal.  Accordingly, assuming 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.

Applicable Law and Regulations

The Veteran claims entitlement to TDIU because of the 
severity of his service-connected hypoplastic anemia.  TDIU 
due to service-connected disability may be granted if the 
service-connected disability precludes the Veteran from 
obtaining or maintaining substantially gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16 (a).

The essential inquiry is "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. § 38 C.F.R. § 3.341, 4.19.  VanHoose v. Brown, 4 
Vet. App. 361, 363 (1993).

Based on a longitudinal review of the evidence, the Board 
finds that while the laboratory findings and the clinical 
findings do not equate to a disability rating higher than 30 
percent, the Board cannot and does not ignore the comments 
from various health care professionals as to the impact of 
the Veteran's hypoplastic anemia on his ability to obtain and 
maintain some form of gainful employment.  

The pertinent medical evidence of record includes a comment 
from a VA physician in August 1999 that the presence of 
anemia "would limit [appellant's] capacity to work to only 
light manual work.  The reduced platelets predisposes him to 
easy bruising and possibly bleeding if wounded." 

Additional pertinent evidence includes the report of an 
August 2007 examination of the Veteran by VA.  At that time, 
the examiner opined that the hypoplastic anemia reduced the 
Veteran's physical tolerance.  The examiner stated that the 
laboratory testing which showed hemoglobin at 12.1 
grams\deciliters precipitated "symptoms of body malaise and 
dizziness.  Hence, the condition precludes the ability to 
perform gainful employment."  However, the findings were not 
supportive of the opinion.  It was stated the Veteran was not 
receiving any treatment and his condition was described as 
stable.  The status of his disease at the present time was 
described as in remission.  The examiner stated that the 
impact of the problem on the Veteran with regard to 
participation in sports was severe.   However, the impact on 
his ability to perform daily chores was described as only 
mild in degree.  Also, it was related there was no impact 
whatsoever on shopping, exercise, recreation, traveling, 
feeding, bathing, dressing, grooming, or using a toilet.

The pertinent evidence also includes the report of a VA hemic 
disorders examination in July 2008.  The claims file was 
reviewed by the examiner.  It was indicated that since 1971 
the Veteran had had no blood transfusions.  His hemoglobin 
was described as stabilized at 13-14 grams\deciliters.  The 
Veteran had not been employed since 1971.  He had made no 
attempt to try and apply for a job.  He stated he had no 
special skills that would allow him to gain employment.  
Further, he felt that physically he would not be able to 
tolerate a regular job and felt that he would not be accepted 
because of his disability.   Current hemoglobin level was 
recorded as 12.0 grams\deciliters.  Hematocrit was listed as 
36.9.  

With regard to impact on occupational activities, it was 
stated as positive for fatigability, body malaise and 
occasional headaches.  The examiner described the impact of 
the disability on his usual daily activities as follows.  
Usual chores as well as shopping, the impact was mild in 
degree.  As for exercise and sports, the impact was described 
as moderate in degree.  The impact was also described as 
moderate with regard to traveling.  There was mild impact 
described with regard to bathing.  There was no impact on the 
Veteran's ability to feed, dress, groom, or use the bathroom.  
The examiner commented that while the Veteran's anemia was 
stable and in remission after service discharge, the Veteran 
was "precluded...from obtaining gainful employment due to the 
residuals of his anemia on his other organs like his heart 
and lungs.  The prolonged oxygen deprivation due to the 
anemia has significantly reduced the aerobic and exercise 
capacity of his heart and lungs that added work or exertion 
in spite of the normal laboratories would render him 
symptomatic."  

It was also noted by the examiner that in 1980 the Veteran 
stated he inherited some land.  Throughout the 80's he 
supervised the farm land and would go to visit it 2 to 3 
times a week.  In 1990 he gave up supervising the farm land 
because he claimed it was tiring for him to personally 
supervise the land and he had it rented.  Currently, he was 
leading a sedentary lifestyle.  He went to the market once or 
twice a week.  He visited his private physician monthly and 
he took monthly blood tests.  He also went with his wife 
about once a week to buy some food or other needed household 
items.  He was described as unassisted and asymptomatic in 
performing activities of daily living.  However, it was 
stated he had shortness of breath when walking up to 50 
meters and/or climbing a flight of stairs with 10 to 12 
stairs.

Also of record is a November 2009 statement from a physician 
licensed in "internal medicine diabetology."  He stated the 
Veteran had been his patient for the past two years and 
current diagnoses include chronic mild anemia secondary to 
dysfunctional hematopoesis, controlled diabetes mellitus, and 
peripheral neuropathy.  He stated the Veteran currently had 
signs and symptoms of body weakness associated with 
claudication, tingling, pins and needles involving the upper 
and lower extremities.  He also referred to low back pain 
probably due to anemia and peripheral neuropathy.  Complete 
blood count was being requested on a monthly basis to monitor 
the hemoglobin differential with count.  He stated that due 
to "chronic signs and symptoms employability is not advisable 
for my patient since it will aggravate his clinical 
conditions."

It is not clear from the aforementioned physician as to how 
much of the Veteran's unemployment status is due to the 
service-connected anemia and how much to nonservice-connected 
disabilities, but the Board finds the medical evidence of 
record is persuasive to the extent that the Board finds it 
reasonable to find the Veteran is unable to maintain usual 
gainful employment attributable to his service-connected 
anemia and the impact of the medication that he is taking for 
it on his ability to work.  One physician has acknowledged 
that the laboratory studies are essentially unremarkable, but 
he still believes the Veteran is unemployable because of side 
effects attributable to the service connected disorder.

The case has been in appellate status for a number of years 
already and the Board finds that a determination should be 
made at this time.  With the evidence at least in equipoise, 
and considering that reasonable doubt and the benefit of the 
doubt are to 





be resolved in favor of the Veteran, the Board finds that the 
assignment of a TDIU is in order.  




ORDER

The appeal is allowed, subject to the controlling laws and 
regulations governing the payment of monetary awards.   



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


